IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-687-CR



RODDY TRUITT ETHRIDGE,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 37029-1, HONORABLE TIMOTHY G. MARESH, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from a conviction for criminal nonsupport.  Punishment was
assessed at a $500 fine.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b). 

Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed On Appellant's Motion
Filed:   December 14, 1994
Do Not Publish